Citation Nr: 1536414	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title, 38 United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from May 1955 to October 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2002 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Counseling (VR&C) division of the Regional Office (RO) in Milwaukee, Wisconsin.

In April 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In August 2009, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development. 

In October 2010 the Board rendered a decision and denied entitlement to vocational rehabilitation benefits and training.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the Board's October 2010 decision and remanded the claim to the Board for readjudication.

In November 2012, the Veteran's representative submitted additional evidence to the Board and waived review of the newly submitted evidence by the agency AOJ.  See 38 C.F.R. § 20.1304(c) (2014).  The Board subsequently remanded the case in February 2013 and January 2014 for additional development which has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The vocational rehabilitation goal of employment as a paralegal (non-lawyer legal assistant), or any other employment field, is not reasonably achievable


CONCLUSION OF LAW

The criteria for entitlement to Chapter 31 vocational rehabilitation program benefits have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO received the Veteran's current claim for Chapter 31 vocational rehabilitation benefits in January 2002.  The notice and assistance statutes are generally applicable to all claims filed on or after the date of enactment of relevant legislation on November 9, 2000, or filed before the date of enactment but not yet final as of that date.  The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  Holliday v. Principi, 14 Vet. App. 280 (2000). 

In this case, the RO acknowledged the Veteran's claim in correspondence in February 2002 and scheduled an appointment with a benefits counselor.  However, the correspondence did not provide the criteria for eligibility and process for the benefit program prior to the initial decision on the claim in July 2002.  Therefore, the Board must determine whether the absence of timely notice was prejudicial to the Veteran. 

Veteran applied for but was denied vocational rehabilitation benefits in April 1984 because he did not have an employment handicap.  In May 1989, a VA counselor reviewed the disability evidence and determined that the Veteran had an employment handicap and initiated the appropriate evaluation procedures.  The Veteran's program was placed in a discontinued status by multiple panel decisions in 1992, 1994, 1995, and 1996 because the Veteran's goal was not feasible as a result of his treatment for substance abuse and failure to cooperate with evaluation procedures.  On appeal in April 1999, the Board concluded that the discontinuance was proper.  Throughout this adjudication, the Veteran was informed of the eligibility criteria and requirements of the counseling process.  Following the initial decision in July 2002, the Veteran submitted written statements, records of admission to a community college, private medical records, and testimony at a Board hearing.  Although subsequent adjudicative documents may not substitute for adequate notice, the eligibility criteria, evaluation process, and reasons for an adverse determination were provided to the Veteran and his representative in a March 2003 statement of the case and in supplemental statements of the case dated June 2006 and January 2010.  The Board concludes that the Veteran was not prejudiced by the notice error because he demonstrated actual knowledge of the criteria including the requirement that his vocational goal be reasonably achievable in view of his disabilities and circumstances.  Moreover, on appeal to the Court, the Veteran's Attorney did not raise the issue that VA's duty to notify had been breached.  

VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and professional counseling assessments.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 

The Veteran contends that he is eligible for Chapter 31 vocational rehabilitation education and an intern program; he specifically wants to gain employment as a paralegal (legal assistant). 

The purpose of training and rehabilitation benefits provided in Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve maximum independence in daily living, and to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  As applicable in this case, the aim of the provision is to provide such services necessary to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment 

A service-disabled veteran must meet three basic requirements to be eligible for receipt of Chapter 31 vocational rehabilitation benefits:  (1) VA must find that the Veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40; (2) the services necessary for training and rehabilitation must be identified by VA and the Veteran; and (3) an individual written plan must be developed by VA and the Veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C.A. § 3102; 38 C.F.R. §§ 21.1(b)(1-3), 21.40. 

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met:  (1) The Veteran has a service-connected disability, and the disability is rated either 20 percent or more; or, if the Veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, and (2) the Veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40 

An "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests. 38 C.F.R. § 21.35(a).  The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 3101(8). 

The term "achievement of a vocational goal is reasonably feasible" is defined under 38 C.F.R. § 21.35(h)(2). Under that provision, in order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for determining that the achievement of a vocational goal is reasonably feasible for the Veteran are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal, or will be provided service by VA to develop such necessary skills as part of the program.  38 C.F.R. § 21.53(d). 

Service personnel records showed that the Veteran did not serve in combat.  The Veteran received a general discharge under other than honorable conditions for unsuitability as a result of repetitive minor offenses and poor military performance. 

The Veteran has the following service-connected disabilities:  residuals of fractures of two bones of the left hand, rated as 10 percent disabling; and left wrist strain, rated as 10 percent disabling.  The Veteran's significant non-service-connected disabilities including multiple joint and spinal arthritis, a central nervous system disorder, and mental health disorders including anxiety, depression, and posttraumatic stress disorder.  In a May 2002, a VA counseling psychologist determined that the Veteran had an impairment of employability due in part to service-connected disability.  Based on the foregoing, the Veteran is in need of rehabilitation to overcome an employment handicap.  This is not in dispute. 

In July 2002, a VA vocational rehabilitation counseling psychologist noted that the Veteran continued to express a vocational interest in participating in a two-year paralegal technician program at the Milwaukee Area Technical College.  The counselor noted that "while the Veteran demonstrates the interest, aptitude, and ability to pursue such program academically, this would not be an appropriate program for him for a number of reasons."  The counseling psychologist enumerated reasons for this as: 

(1) The job outlook for two-year paralegal graduates in the local market is poor because of the surplus of professionally trained lawyers who often start working in this area as paralegals.  (2) The Veteran had not been successful in Chapter 31 supported training previously provided to him on the terminal curricular level.  (3) Were the Veteran to complete such a program successfully, he would be 67 years old on completion. 

The counseling psychologist further concluded that the Veteran's successful completion of any vocational goal was not reasonably feasible.  The counseling psychologist stated that this determination was based on a review of the Veteran's 18-year involvement with VA counselors; a medical consultant's opinion, a determination by the Social Security Administration, and a recent comprehensive vocational evaluation at Goodwill-Milwaukee. 

The record shows that at the time of the July 2002 decision, the Veteran had had a long history of poor compliance with VA counselors, such as showing up late or not at all. VA treatment and examination records throughout the period of the late 1990s and early 2000s up to the time of the RO's July 2002 decision show that the Veteran's noncompliance with requirements of the vocational rehabilitation programs had little to do with any physical impairment, but rather had mostly to do with his behavior in the noncompliance with the counseling process requirements.  VA medical records during this period show that the Veteran's behavioral problems were attributable in large part to the severity of diagnosed mental/psychiatric disorders during that time, and in particular, significant alcohol abuse symptoms. 

VA treatment records in the late 1990s and early 2000s included numerous diagnoses of psychiatric conditions including anxiety/mood disorder, depressive disorder, possible posttraumatic stress disorder, rule out psychosis, alcohol abuse, and polysubstance abuse.  A May 2000 VA psychiatric outpatient note contains a history that at that time the Veteran had recently been diagnosed as having alcohol dependence, and psychosis. 

In November 2001, the Social Security Administration determined that the Veteran was able to perform only a partially reduced range of light work not to include prolonged bilateral fingering functions as were necessary in his former occupation as a tailor.  The Veteran was determined to be severely disabled as a result of psychiatric and physical impairments and was awarded Social Security supplemental income benefits. 

In September 2002, the Veteran submitted the results of entrance placement testing and tuition receipts from the Milwaukee Area Technical College that suggested that the Veteran had been admitted for an unspecified course of study. 

The severity of the Veteran's psychiatric disability picture at the time of the RO's July 2002 decision denying this claim is reflected in a May 2002 VA mental health clinic initial assessment, and a September 2002 VA psychiatry outpatient note.  Both of these VA treatment records showed the diagnosis of anxiety/mood disorder not otherwise specified, and polysubstance abuse.  The treatment provider noted problems with relationships, legal problems, and problems with employment; with limited social support.  The provider assigned a Global Assessment of Functioning (GAF) score of 40, indicating substantial psychiatric impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  The provider concluded that the Veteran was unable to work.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV). 

The clinical records during the period up to the time of the RO's July 2002 decision showed the considerable severity of the Veteran's psychiatric/alcohol abuse, which was a factor in the Veteran's behavioral problems that resulted in his noncompliance, and ultimately, the finding that achievement of his vocational goal was not reasonably feasible for the Veteran at that time. 

In contrast, the record since that decision reflects a significant improvement in the Veteran's psychiatric/behavioral condition impacting the feasibility of achievement of a vocational goal.  Review of private records of treatment and VA examination reports since 2002 showed that the Veteran did not report nor did clinicians observe symptoms related to a psychiatric or alcohol/substance abuse problem. 

Private records of treatment dated from June 2004 to August 2006 showed that the Veteran's physician specifically noted on psychiatric history review that most symptoms previously associated with his diagnosed mental health disorders were not present.  The Veteran did complain of "anxiousness/stress-occasional-stable." The examiner made no reference to any findings of alcohol abuse problems or behavior problems. 

In a December 2006 VA mental health examination, the Veteran described his current complaints as limited to anxiety and depression of a mild severity and duration. He reported that he had worked successfully for 40 years as a tailor.  He reported social relationships with friends and family and participation in church and a civil rights organization as a volunteer.  The examiner diagnosed anxiety disorder, not otherwise specified, and noted that that the Veteran had mild psychosocial and environmental problems.  The examiner a GAF score for anxiety disorder of 65, indicating some mild symptoms but generally functioning well. 

The reports of the three VA examinations in December 2006 and January 2007 showed no indications of any of the behavior-related problems associated with the noncompliance-type behavior shown throughout the earlier record. There is no indication that the Veteran ever arrived late or previously missed an appointment for any of these examinations.  The report of the January 2007 VA joints examination showed that the Veteran reported that he was currently working as a volunteer in an office, and that he did paperwork and used a computer in that work.  He reported that some of the volunteer activities were only limited by his wrist, hand and arm symptoms. 

In an April 2009 Board hearing, the Veteran stated that in addition to being accepted for studies at a community college, the Veteran submitted to his counselor two letters from local attorneys who stated that they would hire the Veteran in an apprenticeship program. These letters are not of record nor have they been mentioned in VA counselor reports. The Veteran stated that he did not complete the community college program because of circumstances beyond his control.  The Veteran objected to the discontinuance of a vocational rehabilitation program because of his age. 

In August 2009, the Board remanded the claim for the RO to obtain current VA outpatient treatment records and a current vocational rehabilitation assessment. 

In October 2009, the Veteran underwent a VA general medical examination. The physician diagnosed degenerative arthritis of the cervical and lumbar spine, left hand and wrist disorders, and hepatitis C infection.  The physician referred to a concurrent VA functional capacity evaluation and noted that the multiple joint and spinal disorders would not preclude participation in a sedentary training program. 

In November 2009, the Veteran underwent a VA neuropsychiatric assessment.  The psychologist noted the Veteran's reports the he completed two years of college pre-law study and that he currently studied music, performed volunteer work for a civil rights organization, and worked on tailoring projects.  Testing showed average intellectual abilities, low-average working memory, and mild dyslexia.  The psychologist noted that these difficulties would not preclude training as a paralegal. 

In December 2009, the Veteran completed a VA career assessment inventory that identified many areas of interest but did not assess the associated abilities or aptitude. 

In January 2010, a VA psychologist counselor performed an additional assessment as directed in the Board's remand.  The counselor noted the history of claims and adjudication for a vocational rehabilitation program prior to 2002 and the results of the VA examinations and assessments in 2009.  Although the counselor noted that past diagnoses of organic brain disorders and personality traits are generally permanent, the counselor concluded that the physician and mental disabilities noted by the examiners would not preclude participation in a paralegal training program.  There was no evidence since 2002 of substance abuse.  The counselor also noted that the Veteran displayed a high or very high level of interest in every area suggested by the career assessment inventory including those areas common to paralegal work.  The counselor also noted that the Veteran retired in 2002 at age 65 and had not attempted to engage in any form of employment since that time. 

To address feasibility of achieving the goal of training and employment as a paralegal, the counselor also considered the non-disability circumstances relevant to this area of employment.  The counselor acknowledged that age discrimination in hiring is illegal and that the current job market for paralegal employment is variable and is not an appropriate consideration.  The counselor reviewed the Veteran's self-reported legal history and obtained county court records since 1994.  In VA examinations in May 1999, May 2000, and May 2002, the Veteran reported that he had been convicted on four occasions of forgery or bank fraud and was incarcerated for several years in five states.  County court records showed that the Veteran was convicted of an unspecified felony in 1994 and for felony theft-false representation in the amount of $5,000 to $10,000 in 2005.  The Veteran has unsatisfied judgments in connection with the latter conviction, a 1998 civil claim over $2,000, a 2000 civil claim for over $4,000, and a 2005 civil claim over $1,000. 

The Court records cite a state statute that prohibits discrimination against a job applicant because of a conviction record but that an employer may refuse to hire an applicant on the basis of a conviction if the circumstances of the conviction substantially relate to the particular job.  Wis. Stat. Ann. § 111.335 (2010).  The counselor also obtained an opinion from the VA Regional Counsel regarding the likelihood of employment as a paralegal in view of this legal history.  The regional counsel advised the counselor that the history would likely be a barrier to legal employment generally, and that VA would not hire a paralegal with a similar legal history.  Notwithstanding the impact of the Veteran's disabilities, the counselor concluded that the circumstances associated with the Veteran's legal history and his 10 year period of unemployment would not be overcome by possession of a paralegal degree.  The counseling psychologist concluded that it was not reasonably feasible for the Veteran to achieve the rehabilitation goal of employment as a paralegal. 

The Board considered whether the Veteran's home state required licensure or professional association membership for employment as a paralegal. It does not.  The National Federation of Paralegal Associations (NFPA) published a model plan for licensure of paralegals.  

See www.paralegals.org/associations/2230/files/Licensed_Paralegal_Pla n.pdf (last visited Oct.5, 2010).  

Under this plan, applications are rejected if the applicant has been convicted of a felony.  An existing license can be denied or revoked in cases of fraud, dishonestly, misrepresentation, or unethical conduct or conviction of a felony involving moral turpitude.  The Supreme Court of Wisconsin considered a petition by the Board of Governors of the Bar of Wisconsin to establish a mandatory licensure and regulation of paralegals.  The proposed rule prohibited licensure of a person convicted of a crime of moral turpitude.  In April 2008, the Supreme Court of Wisconsin denied the petition because expanding regulatory and enforcement agencies was not appropriate in the economic climate at the time.  The Supreme Court of Wisconsin ordered consideration of a voluntary program. Wis. Sup. Ct. No. 04-03 (Apr. 24, 2008).  

There is no regulatory scheme in place in Wisconsin for certification requirements or licensing of paralegals, the opinions of the VA counseling psychologist and the VA Regional Counsel that the Veteran's history of multiple felony convictions for offenses related to dishonesty and fraud would still likely be a barrier to legal employment generally are supported by appropriate rationale.  

In a February 2010 response to a January 2010 supplemental statement of the case, the Veteran objected to the RO's recitation of his legal history as not relevant and based on unverified hearsay. The Veteran also objected to the use of unsigned VA electronic medical records and the citation of his claim number using only the last three digits. The Veteran contended that he was unable to properly respond.  

While the Board denied the Veteran's appeal in an October 2010 decision, additional vocational assessment was conducted.  Subsequently, the Veteran continued to pursue vocational rehabilitation benefits.  In February 2011, he was referred to Goodwill Industries for an extended evaluation.  From February to October 2011, additional career assessment was conducted, with extended vocational evaluation taking place from March to June 2011.  He expressed interest for working expanded to multiple potential positions in the human service field instead of solely as a paralegal.   This included community worker, community support worker, office support, legal assistant, receptionist, office assistant, clerical support worker, filing clerk, or office aide.  His reading level was evaluated at the 8th grade level while math skills were at the high school level.  The Veteran reported that he was doing volunteer work with the NAACP and that they would support him with an apprenticeship.  The October 2011 the counseling psychologist's report found that it was not reasonably feasible for the Veteran to achieve the rehabilitation goal of employment as a paralegal.  Specifically noted was the during the extended evaluation, the Veteran only managed to complete 2 of 21 instructions units in the first two months.  His lack of progress, even after more intensive assistance was given, was compelling evidence that he would not be able to meet the competitive standards of the general work force.  In October 2011, the VR&C division of the Milwaukee RO determined that it was unreasonable to expect that the Veteran could use the program to get and keep competitive employment.  In January 2012, the Veteran disagreed with the RO's decision.  Later that month, the RO determined that the issue was a continuation of the claim currently on appeal.  The issue was feasibility; however, it was clarified that the Veteran was found to be infeasible for employment in all fields and not just a specific field such as paralegal.  

In March 2012, the Court vacated the Board's 2010 denial and remanded the case because the Board failed to consider evidence that the Veteran was performing volunteer legal work for a civil rights organization under the supervision of licensed attorneys when it denied the claim in October 2010.  The Court found this evidence to be probative as to whether the Veteran's vocational goal of becoming a certified paralegal is reasonably feasible.

In support of his claim, the Veteran indicated that he has in possession a letter from attorney Alan D. Eisenberg stating that he would hire the Veteran as a paralegal once he completed the training program.  The Veteran has also indicated that he has a similar letter from attorney Alfred Albertson.  The Board remanded the claim to allow for the Veteran to submit these two letters.  However, the Veteran did not submit these letters.  VA research failed to find any current Wisconsin attorney named "Albertson;" research did reveal that attorney Eisenberg had been disbarred.  

A January 2012 letter from the ARACOPA Coalition for Social Justice stated that the Veteran "is accepted as an apprentice with our social justice organization . . ."  The letter indicated that the Veteran would receive hands-on-training with an opportunity to exhibit competency with actual casework and to provide clerical and legal support if the relationship was in agreement with VA.  After full review this letter did not appear to be an offer of paid employment, but as a volunteer position.  A similar letter, dated in July 2012, was submitted from the Job Development Resale Center.  This letter indicates that the Veteran applied for an apprenticeship/internship if the relationship was agreeable with VA.  Again, this appears to be an unpaid training position, and not paid employment.  

In a May 2013, the Veteran's prior attorney asserted that the Veteran did not have copies of these letters and that they had been submitted to VA "years ago" and that VA should have them.  These alleged letters are not of record.  The Veteran did submit a May 2013 letter from a different attorney, Gary George,  who indicated that he had a solo law practice and that he would "be happy to consider [the Veteran] for a paralegal position in my firm once he receives formal training.  [The Veteran] has performed research for my firm and he excelled in this area.  I have a general practice that includes criminal, probate and business law.  His experiences in life and with the law could be of value to potential clients."

In February 2013, the Board remanded the claim, in part, to provide an assessment as to whether the Veteran's achievement of a vocational goal is reasonably feasible in any field, including his previously sought goal of paralegal.  See 38 C.F.R. § 21.53(g).  If there was no compelling evidence which established infeasibility beyond any reasonable doubt, then the Veteran was to be provided with an extended evaluation under 38 C.F.R. § 21.57.  See 38 C.F.R. § 21.53(e) .

The assessment was provided in April 2013.  The counseling psychologist concluded that reasonable feasibility to achieve any vocational goal does not exist for the Veteran.  The psychologist relied, in part, on the results of an extended evaluation that was completed in 2011.  The psychologist found it compelling in demonstrating that achievement of a vocational goal is not reasonably feasible in any occupation, including but not limited to paralegal.  The psychologist also noted that the Veteran had not provided any evidence of his claimed role as a volunteer for the local NAACP, or other letters in support of his desire to train as a paralegal.  Because of the deficiencies in this opinion the case was again remanded.  

In April and May 2014 another extended evaluation of the Veteran was conducted.  While his scoring on academics was good, he took a significantly longer period of time to complete each skill assessment.  He worked very slowly across all the office skill assessments and was unable to finish all ten scheduled assessments in the allotted time.  His pace was below what would be required in a training program in a competitive positon in a clerical or legal assistant position.  In June 2014 the counseling psychologist issued another report indicating it was not reasonably feasible for the Veteran to achieve the rehabilitation goal of employment in any field.  The psychologist noted specific facts from the extended evaluation that the Veteran had:  attendance issues; produced poor quality work; was uncooperative and insubordinate with evaluators; and was noted to smell of alcohol at times.  These attendance, speed, and conduct issues did not provide any support for a different determination than the prior determination that reasonable feasibility to achieve a vocational goal does not exist.  

The Board first concludes that there was substantial compliance with the remand instructions.  Additional examination and vocational assessments have been performed and a VA vocational rehabilitation psychologist has provided findings based on the entire record.  The Board also rejects the Veteran's due process objections. The Veteran does not deny accuracy of the legal history cited by the RO.  Moreover, the history was developed from reports by the Veteran to clinicians and from court records that have been associated with the claims file.  Regarding the unsigned electronic medical records and abbreviated claim references, VA employs the electronic system with digital signature features as a regular practice.  VA uses abbreviated claims numbers under certain circumstances to protect the private information of claimants.  Courts presume that, in the absence of clear evidence to the contrary, public officials have discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  

In this case, the clinicians are presumed to take responsibility for the ownership and accuracy of their electronic reports unless there is evidence to the contrary.  Moreover, the Veteran does not dispute the findings of the medical examinations or that the examination reports and supplemental statement of the case do not apply to his claim. 

Over the course of this appeal which has spanned almost a decade, the Veteran has been afforded multiple vocational evaluations and assessments.  In each instance it has been determined by the counseling psychologist that the vocational rehabilitation goal of training and employment as a paralegal, or more recently in any field, is not reasonably feasible.  To the extent that the Veteran asserts that there is evidence that attorneys would hire him as a paralegal, the record actually indicates actual evidence of only a single solo practice attorney who would "consider" hiring the Veteran.  However, all vocational assessments show that the Veteran does not have the speed or technical adaptability required for competitive current employment position.  His performance on the most recent vocational evaluation in 2014 significantly declined from his results in early evaluations, and those still did not reveal that vocational rehabilitation was feasible.  

To the extent that the Veteran asserts that other attorneys have submitted letters stating they would hire him, he has not submitted copies of those letters.  One of the named attorneys has been disbarred, and research does not establish that the other attorney exists.  

The Board concludes that the achievement of the Veteran's vocational rehabilitation goal of training and employment as a paralegal, or in any employment field,  is not reasonably feasible.  The Board concludes that the limitations imposed by the Veteran's service and non-service connection disabilities alone do not preclude achievement of this or other occupational goals that involve sedentary or light physical work.  The Board notes that the Veteran displayed a broad range of occupational interests, but recent vocational evaluation indicates that he would not be competitive in any current employment situation.  Achievement of the goal of vocational rehabilitation for any current employment, including as a paralegal, is not reasonably feasible. 

The Board acknowledges that the standard of reasonably feasible contemplates that an employer of legal services might conceivably and under unique circumstances have a position that does not require proven qualities of honesty and truthfulness, and that the employer may be willing to impose safeguards and supervision to accommodate an employee with a record of felony convictions, or that in some low priority social services legal setting that the Veteran might provide research that is not limited by a timeliness requirement.  However, in applying the reasonableness standard, the Board places greatest probative weight on the opinion of the professional VA vocational counselor that the Veteran does not possess the underlying ability to ultimately enter into competitive employment situations despite vocational training.  Therefore, it is not reasonably feasible that the Veteran would be able to secure employment in any occupational field.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title, 38 United States Code is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


